Case 2:17-cv-02117-SHM-jay Document 101 Filed 01/04/19 Page 1 of 3                    PageID 470




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

EDWARD ALAN YEARTA,

       Plaintiff,

vs.                                                           Case No. 2:17-CV-02117-SHM-egb

AMUSEMENTS OF AMERICA, INC.;                                                 JURY DEMANDED
DELTA FAIR, INC.; UNIVERSAL FAIRS,
LLC; and BELLE CITY AMUSEMENTS,
INC.,

       Defendants;

AMUSEMENTS OF AMERICA, INC. and
DELTA FAIR, INC.,

       Cross-claim Plaintiffs,

vs.

BELLE CITY AMUSEMENTS, INC.

       Cross-claim Defendant.


      BELLE CITY AMUSEMENTS, INC.’S MOTION FOR SUMMARY JUDGMENT


       Belle City Amusements, Inc. (“BCA”), by and through counsel, pursuant to Federal Rule

of Civil Procedure 56, file Motion for Summary Judgment.           BCA is entitled to summary

judgment because there are no genuine disputes as to any material facts necessitating a jury trial,

and BCA is entitled to summary judgment as a matter of law with respect to Amusements of

America, Inc. (“AoA”) and Delta Fair, Inc. (“DF”)’s Cross-claims for express indemnification

under the Independent Attraction Contract (“IAC”). The IAC does not cover Plaintiff’s claims

against AoA and DF because those claims do not arise and/or result from BCA’s engagements

under the IAC.      Even assuming that the IAC applies, AoA and DF are not entitled to

                                                1
Case 2:17-cv-02117-SHM-jay Document 101 Filed 01/04/19 Page 2 of 3                  PageID 471




indemnification for their own negligence because nothing in the IAC explicitly provides for such

an arrangement.

       BCA relies on a Memorandum in Support and Statement of Undisputed Material Facts,

including exhibits, filed contemporaneously herewith, and the entire record in this cause.

Accordingly, BCA respectfully moves this Court to grant its motion for summary judgment.



                                                   Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL, AND BERKOWITZ, PC


                                                    /s Mary Wu Tullis
                                                   Bruce A. McMullen (Tenn. Bar No.18126)
                                                   Mary Wu Tullis (Tenn. Bar No. 31339)
                                                   165 Madison Ave., Suite 2000
                                                   Memphis, TN 38103
                                                   (901) 526-2000
                                                   bmcmullen@bakerdonelson.com
                                                   mtullis@bakerdonelson.com

                                                   Attorneys for Belle City Amusements, Inc.




                                               2
Case 2:17-cv-02117-SHM-jay Document 101 Filed 01/04/19 Page 3 of 3                    PageID 472




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 4, 2019, a copy of the foregoing
electronically filed document was served on the parties listed below via first class mail, postage
prepaid, unless said party is a registered CM/ECF participant who has consented to electronic
notice, and the Notice of Electronic Filing indicates that Notice was electronically mailed to said
party:

Randall L. Kinnard                                  J. Mark Griffee
John F. Teitenberg                                  BLACK McLAREN JONES RYLAND &
KINNARD, CLAYTON & BEVERIDGE                        GRIFFEE, P.C.
The Woodlawn                                        530 Oak Court Drive, Ste. 360
127 Woodmont Boulevard                              Memphis, TN 38117
Nashville, TN 37205

Gregory L. Mast
FIELDS HOWELL LLP
1180 W. Peachtree Street, Ste. 1600
Atlanta, GA 30309


                                                     s/ Mary Wu Tullis




                                                3
